         1:13-cv-01462-CSB # 75          Page 1 of 2                                                  E-FILED
                                                                           Thursday, 11 July, 2019 04:54:13 PM
                                                                                 Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

MICHAEL DAVIS,                                        )
                                                      )
                        Plaintiff,                    )
                                                      )          Case No. 13-CV-1462
       vs.                                            )
                                                      )
DONALD MORONEY,                                       )
                                                      )
                        Defendant.                    )

                 DEFENDANT’S NOTICE OF SETTLEMENT IN PRINCIPLE
                       AND MOTION TO VACATE THE TRIAL

       The parties respectfully notify the Court that they have agreed in principle to settle the

above-captioned matter. Counsel for the parties are in the process of preparing and finalizing

the Settlement Agreement and Stipulated Dismissal (“Agreement”). The parties intend to file

the Agreement as soon as practicable. Accordingly, Defendant respectfully requests that the

Court vacate the trial scheduled for July 30, 2019.

       Defendant is filing this Notice and Motion with Plaintiff’s approval and permission.



 Dated: July 11, 2019                           Respectfully submitted,

 Kwame Raoul
 Attorney General                               By:       s/ Alan Remy Taborga
 State of Illinois                                        Alan Remy Taborga
 Counsel for Defendant,                                   Assistant Attorney General
 DONALD MORONEY                                           Office of the Illinois Attorney General
                                                          1776 East Washington Street
                                                          Urbana, Illinois 61802
                                                          Phone: (217) 278-3332
                                                          E-Mail: ATaborga@atg.state.il.us
         1:13-cv-01462-CSB # 75           Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I hereby certify that on July 11, 2019, I electronically filed the foregoing, Defendant’s

Notice of Settlement in Principle and Motion to Vacate the Trial, with the Clerk of Court using the

CM/ECF system, was electronically filed with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to the following participants:

                               Michael A. Meneghini
                               Bryce A. Cooper
                               WINSTON & STRAWN LLP
                               mmeneghini@winston.com
                               bcooper@winston.com




                                                   Respectfully submitted,


                                                   By:    s/ Alan Remy Taborga
                                                          Alan Remy Taborga
                                                          Assistant Attorney General
                                                          Office of the Illinois Attorney General
                                                          1776 East Washington Street
                                                          Urbana, Illinois 61802
                                                          Phone: (217) 278-3332
                                                          E-Mail: ATaborga@atg.state.il.us
